Name: 85/158/EEC: Commission Decision of 22 February 1985 terminating the anti-dumping proceeding concerning imports of certain ball bearings originating in Thailand
 Type: Decision
 Subject Matter: competition;  Asia and Oceania;  mechanical engineering
 Date Published: 1985-02-27

 Avis juridique important|31985D015885/158/EEC: Commission Decision of 22 February 1985 terminating the anti-dumping proceeding concerning imports of certain ball bearings originating in Thailand Official Journal L 059 , 27/02/1985 P. 0030 - 0031*****COMMISSION DECISION of 22 February 1985 terminating the anti-dumping proceeding concerning imports of certain ball bearings originating in Thailand (85/158/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Community (1), and in particular Article 9 thereof, After consultation within the Advisory Committee as provided for under the above Regulation, Whereas, A. Procedure (1) In April 1984 the Commission received a complaint lodged by the Federation of European Bearing Manufacturers' Associations (FEBMA) on behalf of British, French, German and Italian producers of single-row deep-groove radial ball bearings with greatest external diameter not more than 30 mm whose collective output constitutes the majority of Community production of the product in question. This complaint suggested to the extension of the already existing proceeding concerning imports of this product originating in Japan and Singapore to include imports originating in Thailand. The complaint contained evidence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the extension of the proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (2), the extension of the anti-dumping proceeding to include imports into the Community of single-row deep-groove radial ball bearings with greatest external diameter not more than 30 mm falling within Common Customs Tariff heading No ex 84.62 and corresponding to NIMEXE code ex 84.62-01, originating in Thailand. (2) The Commission officially so advised the exporter and importers known to be concerned, the representatives of the exporting country and the complainants and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. (3) One producer/exporter and its related importers in Germany, Italy and the United Kingdom made their views known in writing. (4) No submissions were made by Community purchasers of the product in question. (5) The Commission sought and verified all information it deemed to be necessary for the purposes of a preliminary determination and carried out an investigation at the premises of NMB (UK) Ltd, Bracknell, United Kingdom. (6) The investigation of dumping covered the period 1 July 1983 to 30 June 1984. B. Result of the investigation (7) The investigation has established that, during the period investigated, imports of the product in question were declared, for customs purposes, as being of Thai origin and were sold in the Community on this basis. (8) Pursuant to Commission Regulation (EEC) No 1836/78 (3), these ball bearings originate in the country in which assembly preceded by heat treatment, grinding and polishing of the inner and outer rings takes place. (9) Although the ball bearings referred to above were shipped from Thailand to the Community, it was ascertained during the investigation that the operations carried out in Thailand were not sufficient to confer Thai origin on the products within the meaning of Commission Regulation (EEC) No 1836/78. (10) In the absence therefore of imports of ball bearings of Thai origin during the period under investigation, the proceeding should be terminated, HAS DECIDED AS FOLLOWS: Sole Article The proceeding in connection with the anti-dumping investigation concerning imports of single-row deep-groove radial ball bearings with greatest external diameter not more than 30 mm falling within Common Customs Tariff heading No ex 84.62 and corresponding to NIMEXE code ex 84.62-01, originating in Thailand is hereby terminated. Done at Brussels, 22 February 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No C 179, 7. 7. 1984, p. 2. (3) OJ No L 210, 1. 8. 1978, p. 49.